Title: Enclosure: William Thornton to George Greer, 2 August 1814
From: Thornton, William
To: Greer, George


            sir  City of Washington 2d Augt 1814
            The late President of the U.S. Mr Jefferson being desirous of knowing how & where he could obtain one of the Looms of Mr Janes’s Improvemt I wrote to Mr J: & received this day his answer, referring me to you or to Mr Robert Miller of Philadela—you having purchased his right for the Southern & Western States—Mr Jefferson would wish such parts as could be taken in the Stage or in a Cart to Monticello—but such only as would require attention in the construction, because his own carpenters are very good
			 workmen, & he is well acquainted with the construction & operation of common Looms; therefore if you would be so obliging as to favor him with the essential parts and could pack them in a
			 Box
			 which could be safely sent to him by the Stages you would not only render him, but yourself a very essential service; for if he bring the improvement into use, it will extend over the Country,
			 much
			 to your benefit as the proprietor; & be assured he is no common patron of the Arts. He not only labours to serve the whole Community, but particularly those who are engaged in advancing the
			 Arts;
			 & by the industry of his own family sets an Example to the Country. As early an Answer as you can favor me with, I particularly request, containing an Account of the several parts, with their
			 prices, & what it will cost to have them all executed in the best manner—Also what you will charge him for the right to set up as many Looms for his own use as he pleases, also the right of individual looms, if he should confine himself to two or three.—This you know as well as I, that whatever liberality you shew it will not be in any manner
			 abused; but greatly rewarded—by its consequences—
            I am Sir very respectfully &cW: T.
          